          Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 1 of 7



 1
 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
10

11
     AIRWAIR INTERNATIONAL LTD., a                  Case No. 3:19-cv-07641-SI
12   company of the United Kingdom,
                                                    VERDICT FORM
13                        Plaintiff,

14   v.

15   ITX USA, LLC,

16                        Defendant.

17

18

19
20

21

22
23

24

25

26
27

28

     3:19-cv-07641-SI                                                           VERDICT FORM
          Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 2 of 7



 1           We, the jury, answer the questions submitted as follows:

 2           Plaintiff AirWair’s First Claim, for Infringement of Registered Marks

 3

 4   1.      Do you find that Plaintiff established by a preponderance of the evidence that Defendant

 5           ITX infringed the ‘751 Registration (a combination of yellow stitching in the welt area,

 6           and a two-tone grooved sole edge)?

 7                          _________ Yes __________ No

 8           If your answer to question 1 is no, then answer question 3. If your answer to question 1 is

 9   yes, then answer question 2.

10

11   2.      Circle the Pull & Bear product(s) that infringed the ‘751 Registration.

12               a. Faux suede chunky boot

13               b. Derby shoe with topstitching

14               c. Black platform derby shoe

15               d. White platform boot

16

17   3.      Do you find that Plaintiff established by a preponderance of the evidence that the ‘689

18           Registration (a sole edge including longitudinal ribbing, and a dark color band over a light

19           color) is valid and protectable?

20                          _________ Yes __________ No

21           If your answer to question 3 is no, then answer question 6. If your answer to question 3 is

22   yes, answer question 4.

23

24   4.      Do you find that Plaintiff established by a preponderance of the evidence that Defendant

25           infringed the ‘689 Registration.

26                          _________ Yes __________ No

27           If your answer to question 4 is no, then answer question 6. If your answer to question 4 is

28   yes, then answer question 5.

     3:19-cv-07641-SI                                -2-                                   VERDICT FORM
          Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 3 of 7



 1
 2   5.      Circle the Pull & Bear product(s) that infringed the ‘689 Registration.

 3               a. Faux suede chunky boot

 4               b. Derby shoe with topstitching

 5               c. Black platform derby shoe

 6               d. White platform boot

 7

 8   6.      Do you find that Plaintiff established by a preponderance of the evidence that the ‘692

 9           Registration (longitudinal ribbing and a dark color band over a light color on the outer

10           sole edge, welt stitching, and a tab located at the top back heel of footwear) is valid and

11           protectable?

12                          _________ Yes __________ No

13           If your answer to question 6 is no, then answer question 9. If your answer to question 6 is

14   yes, then answer question 7.

15
16   7.      Do you find that Plaintiff established by a preponderance of the evidence that Defendant

17           infringed the ‘692 Registration.?

18                          _________ Yes __________ No

19           If your answer to question 7 is no, then answer question 9. If your answer to question 7 is

20   yes, then answer question 8.

21

22   8.      Circle the Pull & Bear product(s) that infringed the ‘692 Registration.

23
                 a. Faux suede chunky boot
24
                 b. Derby shoe with topstitching
25
                 c. Black platform derby shoe
26
                 d. White platform boot
27

28

     3:19-cv-07641-SI                                 -3-                                   VERDICT FORM
           Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 4 of 7



 1            Defendant’s Counterclaim, for Cancellation

 2   9.       Do you find that Defendant established by a preponderance of the evidence that Plaintiff’s

 3            alleged trade dress for the ‘689 Registration or the ‘692 Registration should be cancelled

 4            because either is functional or is generic?

 5               a. The ‘689 Registration, consisting of a sole edge including longitudinal ribbing, and

 6                      a dark color band over a light color, should be cancelled.

 7                             _________ Yes __________ No

 8               b. The ‘692 Registration, consisting of longitudinal ribbing and a dark color band

 9                      over a light color on the outer sole edge, welt stitching, and a tab located at the top

10                      back heel of footwear, should be cancelled.

11                             _________ Yes __________ No

12                      Answer question 10.

13

14            Plaintiff’s Second Claim, for Unfair Competition, and Third Claim, for California Unfair

15            Competition

16

17   10.      Do you find that Plaintiff established by a preponderance of the evidence all of the

18            following four items with respect to the Jadon Design?

19               a. the overall visual impression of the Jadon Design, including welt stitching, a

20                      grooved sole edge, angled heel, cleat pattern, and platform sole, has acquired

21                      secondary meaning.

22               b. Plaintiff owns the overall visual impression of the Jadon Design as trade dress.

23               c. The overall visual impression of the Jadon Design is nonfunctional.

24               d. Defendant used trade dress similar to the overall visual impression of the Jadon

25                      Design without the consent of the plaintiff in a manner that is likely to cause

26                      confusion among ordinary consumers and the general public as to the source,

27                      sponsorship, affiliation, or approval of the defendant’s goods.

28                             _________ Yes __________ No

     3:19-cv-07641-SI                                    -4-                                     VERDICT FORM
           Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 5 of 7



 1            If your answer to question 10 is no, then answer question 12.   If your answer to question

 2            10 is yes, please answer question 11.

 3

 4   11.      Circle the Pull & Bear product(s) that infringed the Jadon Design.

 5                a. Faux suede chunky boot

 6                b. Derby shoe with topstitching

 7                c. Black platform derby shoe

 8                d. White platform boot

 9            Please answer question 12.

10

11            Plaintiff’s Fourth Claim, for Trademark Dilution, and Fifth Claim, for California

12            Trademark Dilution

13

14   12.      Do you find that Plaintiff established by a preponderance of the evidence that any of

15            Plaintiff’s Trade Dress is famous?

16                           _________ Yes __________ No

17            If your answer to question 12 is yes, please answer question 13. If your answer to question

18            12 is no, please answer question 16.

19
           13. Circle all Trade Dress you have found to be famous.
20
                  a. ‘689 Trade Dress
21
                  b. ‘692 Trade Dress
22
                  c. ‘751 Trade Dress
23
                  d. Jadon Design
24

25
     14.      Do you find that Plaintiff established by a preponderance of the evidence that Defendant
26
              diluted any of Plaintiff’s Trade Dress?
27
                             _________ Yes __________ No
28

     3:19-cv-07641-SI                                   -5-                                VERDICT FORM
           Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 6 of 7



 1            If your answer to question 14 is yes, please answer question 15. If your answer to question

 2            14 is no, please answer question 16.

 3

 4   15.      Circle all Trade Dress you have found that Defendant has diluted:

 5                  a. ‘689 Trade Dress

 6                  b. ‘692 Trade Dress

 7                  c. ‘751 Trade Dress

 8                  d. Jadon Design

 9

10            Damages

11

12   16.      If your answer to questions 1, 4, 7, 10, or 14 above is yes, what are Plaintiff’s total actual

13            damages caused by Defendant’s conduct? (Note: if your answer to question 9.a or 9.b is

14            yes, please answer this question only with respect to the ‘751 Trade Dress.)

15                            $__________

16

17   17.      Has Defendant shown by a preponderance of the evidence that Plaintiff failed to use

18            reasonable efforts to mitigate its damages?

19                            _________ Yes __________ No

20            If your answer to question 17 is no, answer no further questions, and have the presiding

21            juror sign and date this form. If your answer to question 17 is yes, please answer question

22            18.

23

24   18.      What is the amount that should be deducted from the damages stated in response to

25            question 16?

26                            $__________

27

28

     3:19-cv-07641-SI                                  -6-                                    VERDICT FORM
        Case 3:19-cv-07641-SI Document 177 Filed 08/08/21 Page 7 of 7



 1           The presiding juror should sign and date this Verdict Form and then return it to the Court.

 2

 3           Dated: _______________                Signed: ____________________
                                                                Presiding Juror
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15
16

17

18

19
20

21

22
23

24

25

26
27

28

     3:19-cv-07641-SI                                -7-                                  VERDICT FORM
